                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DAN M. LINER,

                   Petitioner,                             8:19CV486

      vs.
                                                             ORDER
STATE OF NEBRASKA, SCOTT R.
FRAKES, Director, Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                   Respondents.


       IT IS ORDERED that Respondents’ Motion for Extension of Time (Filing no.
7) is granted. Respondents’ motion for summary judgment or state court records in
support of an answer shall be filed on or before March 2, 2020.

      Dated this 28th day of January, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
